Dear Secretary Carnahan:
This office is in receipt of your letter of June 20, 2005, submitting to us a summary statement for SJR 1, prepared pursuant to Section 116.160, RSMo (2000). The proposed summary statement is as follows:
  Shall Article IV, Section 47(a), (b), and (c) of the Missouri Constitution be amended to:
               A) reauthorize for ten years the one-tenth percent sales/use tax for (1) soil and water conservation; (2) state parks and historic sites; and
               B) resubmit this issue to a vote every ten years or at an earlier special election?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Sincerely,
                             Jeremiah W. (Jay) Nixon Attorney General
                             Karen King Mitchell Chief Deputy Attorney General